Citation Nr: 0913798	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right foot fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1980 to January 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the rating for the Veteran's right foot disability to 30 
percent, effective July 27, 2004.  The Veteran's claims file 
is now in the jurisdiction of the Oakland, California RO.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for 
residuals of a right foot fracture (and necessary to 
determine whether he is entitled to a further increase); good 
cause for his failure to appear is neither shown nor alleged.  


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 30 percent 
for residuals of a right foot fracture must be denied because 
he failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to such benefit.  
38 C.F.R. §§ 3.326(a), 3.655(b) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

A review of the record revealed that the Veteran did not 
receive timely notice that was fully Vazquez-Flores-
complaint.  However, the Board concludes that such notice 
defect does not prejudice the Veteran as his claim may not be 
granted as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007)(noting that a lack of notice 
would not prejudice an appellant where "a benefit could not 
have been awarded as a matter of law"); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (finding that where the 
law, and not the facts are dispositive in a matter, the claim 
must be based on a lack of entitlement under the law).    

Regarding VA's duty to assist, the RO arranged for a VA 
examination which was conducted in September 2004; because 
the Veteran alleged further increase in the severity of the 
disability, the RO arranged for an additional VA examination, 
in November 2006.  He failed to report.  As there was 
evidence that he had relocated in the interim, he was 
rescheduled for examination in December 2007, and notified of 
such at his new address of record.  He failed to appear, and 
has not made any contact with VA to reschedule.  The duty to 
assist is not a one way street (see Wood v. Derwinski, 1 Vet. 
App. 190 (1991)); VA has met its assistance obligations.  

B.	Analysis

An August 2002 rating decision granted service connection for 
residuals of a right foot fracture, rated 10 percent.  

The current claim for increase was received in July 2004.  
Based on a September 2004 examination, a rating decision that 
month increased the rating for the Veteran's residuals of a 
right foot fracture to 30 percent.  He disagreed with the 
rating assigned and, in his November 2005 Substantive Appeal, 
indicated that the disability had increased in severity.  
Accordingly, the RO arranged for an additional VA 
examination, which was scheduled in November 2006.  As noted 
above, he failed to report.  Because there was evidence that 
he had relocated (although notice of the examination was not 
returned as undelivered), his file was transferred to the 
Oakland RO and he was rescheduled for examination in December 
2007.  He failed to report for the rescheduled examination 
(and the record does not show that the notice of the 
examination was returned as undelivered).  Neither the 
Veteran nor his representative has alleged good cause for the 
failure to report for examination.  

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  VA regulations address 
the consequences of a failure to report for a scheduled VA 
medical examination, and provide that when a claimant fails 
to report for an examination in conjunction with a claim for 
increase, without good cause, the claim shall be denied.  
38 C.F.R. §3.655(b) (emphasis added).  

Consequently, the record shows that the Veteran failed, 
without good cause, to report for a VA examination scheduled 
in conjunction with his claim for increase.  The regulation 
governing in such circumstance is clear and unequivocal; it 
mandates that the claim be denied.  See 38 C.F.R. § 3.655(b).  
The law is dispositive; the Board has no alternative but to 
deny the Veteran's claim for increase.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

A rating in excess of 30 percent for residuals of a right 
foot fracture is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


